          Case 1:20-cv-00012-TS-PMW Document 54 Filed 04/15/20 Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH

    YOU “ROLAND” LI, et al;

                           Plaintiffs and
                           Counterclaim
                           Defendants,

    v.

    JACK LEWIS;                                          MEMORANDUM DECISION AND ORDER
                                                         GRANTING EXTENTION OF TIME TO
                           Defendant,                    FILE MEMORANDUM IN OPPOSITION

    NADA LEWIS, et al.
                                                         Case No. 1:20-CV-12 TS-PMW
                           Counterclaim
                           Defendants,                   District Judge Ted Stewart

    INTERNAL REVENUE SERVICE, a Bureau
    of the DEPARTMENT OF TREASURY,
    UNITED STATES OF AMERICA, a necessary
    party;

                           Stakeholder.



           This matter is before the Court on Defendant Jack Lewis’ Ex Parte Motion for Extension

of Time to File Memorandum in Opposition to Nada Lewis and Plaintiffs’ Motion Regarding

April 7, 2020 Hearing on Order to Show Cause and Motion for Reasonable Compensation. Jack

filed his Memorandum in Opposition concurrently with this Ex Parte Motion “in an effort to

prevent any further delay.”1

           After carefully reviewing this Motion, the Court will grant Jack an extension of time to

file his Memorandum in Opposition. Jack’s Opposition concurrently filed with this Motion,




1   See Docket No. 51.
       Case 1:20-cv-00012-TS-PMW Document 54 Filed 04/15/20 Page 2 of 2



however, does not comply with this Court’s local rules. Under DUCivR 7-1(b)(2), opposition

memoranda must not exceed 2,500 words, or ten (10) pages. Jack’s Opposition exceeds the word

and page limit and the Court, therefore, will grant Jack’s request for an extension of time on the

condition that the filing complies with the Court’s page limitation.

       It is therefore

       ORDERED that Jack’s Ex Parte Motion for Extension of Time (Docket No. 50) is

GRANTED. Jack must file an Opposition in accord with the Court’s local rules within seven (7)

days of this Order.

       DATED April 15, 2020

                                              BY THE COURT:



                                              Ted Stewart
                                              United States District Judge
